           Case 3:20-cv-01413-TKW-MJF Document 14 Filed 04/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

PATRICK ANTHONY RIBBING,

           Plaintiff,

v.                                                                   Case No. 3:20cv1413-TKW-MJF
STATE OF FLORIDA, et al.,

           Defendants.
                                                             /

                                                    ORDER

           This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 12). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case should be dismissed

based on Plaintiff’s failure to respond to court orders1 and failure to prosecute.2

           Accordingly, it is ORDERED that:

           1.     The magistrate judge’s Report and Recommendation is adopted and

                  incorporated by reference in this Order.

           2.     This case is DISMISSED, and the Clerk shall close the case file.



      1
         The orders with which Plaintiff failed to comply were mailed to Plaintiff at his address of record, but they
were returned as undeliverable. See Docs. 7, 8, 13.
       2
          Plaintiff’s failure to keep the Court apprised of his current address reflects an abandonment of the case and
a failure to prosecute.
Case 3:20-cv-01413-TKW-MJF Document 14 Filed 04/20/20 Page 2 of 2




DONE and ORDERED this 20th day of April, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
